Clifford F. Brown, J.,
dissenting. The factual basis of this case is uncontroverted. An unidentified automobile suddenly veered into the path of Robert Rutkosky. Rutkosky caused his automobile to swerve across the center line to avoid a collision whereupon his automobile subsequently struck the car in which appellants, Carolyn Rowe and Peter Stefanisn, were passengers. This resulted in injuries to Rowe and Stefanisn.
The majority today holds that a “physical contact” requirement in the unidentified motorist provision of an insurance contract does not violate R.C. 3937.18 or public policy. Because I believe that the physical impact requirement is clearly in opposition to R.C. 3937.18, public policy, logic and common sense, I dissent from the decision reached today.
I take issue with the narrow definition of “hit-and-run” which the majority decision finds acceptable. “Hit-and-run” is a euphemistic expression which covers any accident where the tortfeasor leaves the scene of the accident after its occurrence, rather than face the consequences of his act. To allow the label “hit-and-run” to swallow the broader concept for which it stands, is to allow the triumph of form over substance. This I refuse to do.
The policy underlying the physical impact requirement was set forth in Travelers Indemnity Co. v. Reddick (1974), 37 Ohio St. 2d 119, 124 [66 O.O.2d 259], wherein this court stated that “[t]he purpose of the requirement is obvious — to provide an objective standard of corroboration of the existence of an ‘hit-and-run’ vehicle to prevent the filing of fraudulent claims.”
Such a policy is both an anachronism and a slap in the face of every juror who is not trusted to weigh all the testimony presented and to carry out his function by arriving at what he believes to be the truth as to the existence of the hit-and-run driver. The aforementioned policy declares every trier of fact to be incapable of determining whether a “hit-and-run” *147motorist actually was involved in the accident and whether such a claim is fraudulent. This policy is repugnant to our system of justice.
Even if one accepts the validity of such a policy, the physical contact rule of Reddick established a rigid, irrebuttable presumption which has no sound legal justification. See Yurista v. Nationwide Mut. Ins. Co. (1985), 18 Ohio St. 3d 326, 330 (Clifford F. Brown, J., dissenting). In the case at bar, for example, the corroborative evidence consists of the uncontested testimony of a disinterested eyewitness. Yet, in spite of the fact that all of the parties are in agreement as to exactly what happened and that there is no indication of fraud in this claim, the innocent victims are left without a remedy. As I stated in my dissent in Yurista, supra, at 331, the corroborative-evidence test “will alleviate the present fundamental unfairness which has developed under the physical contact requirement. * * * The corroborative-evidence test maintains * * * [the policy concern of Red-dick] while eliminating the requirement that physical contact occur in every case before an injured party can recover.” Not only do many other jurisdictions agree,2 but the corroborative-evidence test has been adopted by various courts of appeals in this state.3
Beyond this, the majority’s reliance on Reddick is misplaced. The facts of Reddick contain a glaring inconsistency in relation to the facts of the case sub judice. In Reddick there was no disinterested witness, nor any *148other evidence to corroborate the existence of the “hit-and-run” vehicle. This is in stark contrast to the disinterested eyewitness who testified in the instant action. In fact, the parties are all in complete agreement as to the existence of the hit-and-run driver and his fault in this accident. Furthermore, Yurista was but a blind and misguided wholesale adoption of Reddick and its narrow, hyper-technical definition of “hit-and-run” without even the most basic analysis as to the significant policy and factual differences between Yurista and Reddick.
Automobile owners obtain “blanket protection” and place themselves in the “good hands” of insurance carriers to protect themselves from both accidents for which they are to blame and accidents in which they are only the innocent victims of the negligence of others. These consumers believe, and are led to believe, that they are fully covered for any damage which befalls their automobiles or their persons. The majority today allows these people, who rightfully expect that their paid insurance premiums will result in compensation for injuries, to be left with nothing but a lawsuit which the courts will not allow them to win and the unanswered question of “just what is the purpose of auto insurance?”
Because I cannot be a party to the tremendous injustice which the majority today perpetrates upon the innocent victims of hit-and-run automobile accidents, I dissent from that decision.
Sweeney, J., concurs in the foregoing dissenting opinion.

 See Yurista, supra, at 331, fn. 1 (Clifford F. Brown, J., dissenting), for a non-exclusive list of such jurisdictions.


 See, e.g., Progressive Cas. Ins. Co. v. Mastin (1982), 4 Ohio App. 3d 86; Yurista v. Nationwide Mut. Ins. Co. (June 8, 1984), Ottawa App. No. OT 84-6, unreported, reversed (1985), 18 Ohio St. 3d 326.
In Yurista (unreported), supra, for example, the available “corroborative evidence” included tiremarks, impact marks on a railroad tie and a police officer witness who reconstructed the accident scene from this evidence. Then Judge, now Justice Douglas, writing for the majority in Yurista at the court of appeals level, at 5-6, illustrated the ridiculous result of the physical impact requirement in a hypothetical factual scenario which, but for the direction in which the “hit-and-run” driver was moving, is virtually identical to the actual factual scenario of the instant action:
“Where such corroborative evidence exists, however, we believe the application of the ‘physical contact’ requirement, whether direct or indirect, would work a fundamental unfairness and produce absurd results. The following example should suffice to demonstrate the consequences of applying the Travelers case to situations in which corroborative evidence exists. A driver, seeing a vehicle approach him in his lane, swerves to avoid a head-on collision and hits another vehicle or some other object but is denied coverage, pursuant to the ‘physical contact’ requirement, notwithstanding the availability of several disinterested witnesses. In contemplating such a result, that the driver in that situation is punished for avoiding a more serious collision, we can only paraphrase Mr. Bumble in Dickens’ Oliver Twist and think that if that is the law, then the law is ‘a ass.’ We believe, however, that the law should never be ‘a ass’ and, therefore, hold that where there is competent evidence of the existence of a ‘hit-and-run’ vehicle, the lack of direct or indirect ‘physical contact’ with that ‘hit-and-run’ vehicle will not bar an otherwise meritorious claim under the insured motorists provision of an insurance policy.” (Emphasis added, footnote omitted.)